         Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 1 of 12 PageID #:21                                          dc
    FIL/2E01D
            9
                               BG
                                                                                                    RECEIVED
      2/11                                                                  u:goo                       AU6 3 0 2018
               . BRUTO   N
   THOMA.SDG        ICT COURT

                                      WFI??ffiI.
      , U .S IS T R                                                                      p+d,;{il,?iKB8ffr 8l8ts,*,
CLERK

                                       EASTERN DIVTSION AT CHICACO

           SHAROGERLENE COOPER,

                    PLAINTIFF

                    v.                                                l:18-cv{15990
                                                                                                             r' schen kier
           AON TruWMT I}.IVESTMENT                                    ilfr?3o1fi.t#t,on",
           CONSI.'LTING [NC.,

                    DEFEI{DANT.




           PLAII{TITE''S COMPLAINT WITII IIEMAND F1OR INJT]NCTTVE RELIEF AIID
                                DEMAND FORJTJRYTRIAL


                    Now comes the Plaintiff, SHAROGERLENE COOPER (hereinafts'[OOPER'),

           md files her      Complaint against the Defendant, AON HEWTIT INVESTMENT
                                          *AON'), and says:
           COI{SLTLTING INC. (hereinafter

                                           NATURE OF TIIE CLAIMS

               1.        This is ao action for moootary damages and injunctive relicf, Pursuant to &e

                         Family aod Medical Leave Act of 1996,29 U.S.C. $$ 2601 et seg. (hercioafter

                         thc *FMLA'); Title       I of the Americans with Disabilities Act of 1990, as
                                                                                      *ADA'); ardthelllinois
                         amende4 42 U.S.C. $$ 12101 et seq. (hercinafter thc
                                                                                                  *IHRA").
                         Human Rights Ast,   77   5 ILC S 5/ 1 - 1 0l , et seq. (hereinaftu the

               2.        This action is to redrcss Defeirdant's uolawful emplqnncnt practices agninst

                         Plaiotiff. including Defeodant's rmlawful discriminatioa agninst Plaiotitr

                         bccause   of her disability aod rctaliation under the ADA aod Defcndant's



                                                       Page   I of   11
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 2 of 12 PageID #:22




                   i
              .l
          1
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 3 of 12 PageID #:23




          retaliation and interference against Plaintifffor otercising her righs under the

          FMLA, both leading to her unlaufiil tentrination.


                             ilruSDICTION        ^AND VEIYT]E


          This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. $$      l33l

          urd   1343, as this action involves federal guestions regnrding deprivation      of

          Plaintifs civil rights under   the   FMLA and ADA.

    4.    This Court has supplemental jruisdiction over PlaintifPs related claims    rising

          under state law and the.IHRA pursuant to 28 U.S.C.     $   1367(a).

          Venue is proper in this district pu$uant to 28 U.S.C. $1391(b) becanse a

          substantial part of the evsoE or omissions Srving risc to this actioo, including

          the unlaufirl employment practices alleged hsrein occunsd in this district.


                                      TIIE PARTIES

          Plaintiff, COOPE& is and was at all times matcrial hcreto, a citizen of the

          State of   Illinoiq residing iaKane Cormty,Illinois.

    7.    Plaintiff, COOPER is informed and bclieves, aod upon that basis allcgps, tie

          f,Hemdant, AON, is and was at all timcs marcrial heteto, a fc-profrt Illinois

          corrporation dorng businees in this district, with its principal place of hrsincss

          at200 E. Randolph St, Suitc 1500, Chicago,lL 60601.

          Defendaots is    m employcr as dcfined by the all laws tmder which this action

          is brought and employs therequisite oumbs of employccs.

    9.    Plaiiliffhas complied with all statutcy prerequisites to filing this astioo.


                                        Page 2   of   ll
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 4 of 12 PageID #:24




    10.      On or about October 24, 2016, Plaintiff filed a claim with the Fqual

             Employment Opporfinity Conrmission (hoeinafter the
                                                                           *EEOC}        agninst

             AON, satisffing the requirements of 42 U.S.C. $ 2000e-5(b) and (e)' on the

             base of her disability and retaliatiorn.

    I   l.   Plaintiffs EEOC charge was filed within thrpe hundred (3ffi) days after the

             alleged rurlanfirl unployment practices occurred.

     12.     On or about March l,2Ol7,the EEOC issued to PlaintiffaNotice of Right to

             Sue.

     13. tui EEOC filing automatically               operates as dual-{iling   with tlre Illinois

             Departn€nt of Human Righ6.


                                              FACTS


     14.     At all matcrial times, Plaintiffworked for Dcfmdant in lllinois.

     15.     Plaintiffwas employed by Defeirdan! for ryproximately trro (2)         yen15, and at


             the timc her emplolrrrent was involrrntarily terminateq held thc position of

             Benrc{it$   Delivuy Specialist

     16.     While employcd by Defendant, Plaintif satisfactorily pcrformed thc job

             rcguiremcnB of hq position-

     17,     Plaifiiffwas a full.timc cmployee rvho regUlarly worlre{ or          excecded forty

             (40) hourspaweck.

     18.     Mendant strbjcctcd Plaintiffto disparatc and discriminatory trcatusrt bascd

             oa hcr medical condition-




                                            Page 3   of   11
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 5 of 12 PageID #:25




    19.   Plaintiffsnrffers ftom a medical condition.

    20.   Plaintiffs medical condition   causes zubstantid impairment   in her major life

          activities and causes painful physical, and psychological, symptoms.

    21.   At all times relwant, Defendant was awarc of Plaintiffs medical condition.

    22.   Tlroughout PlaintifPs employment she was                on   various mdical

          accommodationso including    FMLA from time-to-time.

    23.   On or about August 3, 2016, Plaintiff requested, and was gratted, FMLA

          leave intErmittently.

          Plaintiffs effective date was August 2, 2016, through September        l,   2016,

          with an estimat€d FMLA eligibility date of September 2,2016.

    25.   Plaintiffs requests ware specific to that in the fonn of absonces frm       wo*
          red reduced hours, nrue specifically, to come in a few hours late.

          Plaintiffs request for reduood hours would not have caused   an rmdnc hardship

          to Dofendant.

    27.   On or about August 24, 2016, Plaintifs appliod for recertification of         hs
          ADA accommodations, iu the fqm of reduccd hours.

    28.   Plaiffiff was notificd by llumao   Resourcss that her accornmodation    reqret

          ums   inthe rwiewperiod.

    29.   Plaintiffwas aotified by Human Resourccs frat while her re<pcst was in &e

          review psriod, hcr accor.,rnodation request was in effect, as if her rcquest had

          bccnap,prwcd-




                                      Page4ofll
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 6 of 12 PageID #:26




    30.    While Plaintiffs accommodation reque$t was             in the review pedo{       she


           notified her employer of the days she would arrive to work late, per the terrns

           of her accommodations.

    31.    Defendant invofturtarily terminated Plaintiff, while her accqmmodation

           requestwas in lhe reviewP€riod.

    32.    Plaintiffhas been damaged by Defendant's illegal conduct.

    33,    Plaintiffhas had to retain the seivices of rmdersigned counsel and has agreed

           to pay said cotmsel reasonable attorneys' fees.


                      Count   l: Dlrrbllltv lXrcrlmingfion undsrthe ADA

    ,4.    Plaintiffre-alleges and adopts, as if fully set forlh herein" the allegations stated

           in Paragraphs l-34, above.

    35.    At all times rclcvant to    fis   ac'tion, Plaintiffwas and is a qualificd individual

           with   a   disability within the meaniag of the ADA in &at Plaintiffis cryablc     of

           pcrforming all essential firnctions of het emplolmeirt position with or wi&out

           a   reasonable accommodatioa.

    ,6.    Plaintiff has m aotual disability, has a record of being dissbloq and/or is

           pctceived as being disabled by Defendant

     37.   Defbndant is prohibited unds the ADA from discriminating aggitr$ PlEintitr

           because      of hs disability with regard to discharge, employec      compcnsation,

           aod   othstcrms, conditions, and privileges of emplolmmt.




                                          Page5ofll
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 7 of 12 PageID #:27




           Defeilant violated the ADA by unlawfully terminating and discriminating

           against Plaintiffbased on her disability.

     39.   Plaintiffhas been damaged by the illegal conduct of Defendant.

     44.   Defendant's discriminatory conducg in violation of the ADA, has caused the

           Plaintiffto suffer a loss of pay, benefits, and prestige.

     4t.   Defendant's actions have caused Plaintiff          to suffer meirtal and   emotional

           disbess, entitling her to compensatory damages.

           Def€ndant has enggged in discriminato,ry practices with rnalice and rccklcss

           indifferEnce to the Plaintiffs fedoally protected righ8, thereby entitling her

           to punitive damages.


                 Count 2: IXsrbility Dlrcdmlnedon           uder   the   IIIRA

           Plaintiffre-alleges   amd adopts, as   if fully set forth herpin" 6e allegEtione staEd

           in Pragraph l-34, above.

           At all times relerrant to this action, Plaiatiffwas and is a qualifiod indivi&Bl

           with a disability within the meaning of &e IHRA ia 6at Plaintiffis capablc         of
           pcrforming all essential fimctions of     her                 position with or wi&out

           a rcasonable   accommodatim.

           Plaitrtiff has an actual disability, has a rocord of bcing disablcd, and/or is

           pcrceived as beitrg disablcd by Defendant.




                                         Page 6   of ll
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 8 of 12 PageID #:28




    46.   Defendant is prohibitcd under the IHRA ftom disc-riminating against Plaintiff

          because   of her disability with regard O discharge, einployee     oompcnsation,

          md other t€nns, conditions, and privileges of employment.

    47.   Defendart violated the IHRA by unlawfully terminating urd discriminating

          against Plaintiff based on her disability.

    4E.   Plaintiffhas been damaged by the illegal conduct of Defendant.

    49.   Defe'ndant's discriminatory conduct, in violation of &e IHRA, has caused the

          Plaintiffto suffer a loss of pay, beme{its' and p,restige.

    50.   Defendant's actions have caused Plaintiff to rufferun€ilrtal and smotlonal

          distess, eirtitling hEr to cornpensatory damages.

    51.   Dcfqadant has eirgpged in dis&riminatory practices with malice and rcckless

          indifference to the PlaintifPs fedralty p'rotectod righrs, thereby urfitling her

          to prmitive damages.


                         Count 3: Retalhdon under the AD,l'


          Plaintiffre-alleges and adop8, as if fully sct forthhereia fte allegEtims stated

          in Paragraphs 1-34, above.

    53.   Defeadant intentimatly retaliated against Plaintitr for enggging ia protected

          activrty under 6e ADA by involuntarily termioating hsr mploymcnt

    54.   Defcodant's conduct violates tbe ADA.

    55.   The Plaintiffhas satisfied all statutory prerequisitcs for filing this action




                                        Page 7   of   ll
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 9 of 12 PageID #:29




    56.    Defendant's discriminatory conducg in violation of the ADA, has caused $e

           Plaintiffto suffer a loss of pay, benefits' and prestige.

     57.   Defefldant's actions have caused Plaintiff to suffer mental and emotio,nal

           disfess, emtitling her to comparsatory damages.

           Defsndant has engnged in discriminatory practices with malice and reckless

           indifferEnce to the Plaintiffs fedoally protected tights, thereby e,ntitling her

           to prmitive damages.


                            Count 4: Reteliadon under IHR.A'


           Plaintiffre-alleges and adopts, as if fully set forth herein, the allegatiqls statod

           in Pragrapls l-34, above.

     59.   DEfeodant intentionally retaliated against Plaintiff for ogaFrng in proteced

           activrty under the IHRA by invohrntarily Erminatiag ha employnent.

     60.   Defeadant's conduct violates the IHRA.

     6t.   lbe Plaintiffbas   satisfied all stahrtory proequisites fsr filing this ac{ion.

     62.   Defendant's discriminatory conducg in violation of the II{RA' has caused &e

           Plaintiffto sutrcra loss of pay, beocfit$ andprcstige.

     63.   Meadant's actions havc        causod   Plaintifr to ruffcr mental aod emotional

           distess, e,otitling her to compcnsatory damagcs.

     64.   Defeodaot has engaged in discriminatory practices with malrce and recklcss

           indiffereace to thc Plaintiffs federally protected righS, thcreby cmtitliag her

           to prmitive &mages.




                                         PageSofll
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 10 of 12 PageID #:30




                              Count 5: S'MLA fnterference

     65.   plaintiffre-alleges and adopts, as if fully set forth herein, the allegrtions stated

           in Puagraphs l-34, above.

    66.    Plaintiffwas an employee eligible forprotecrcd leavermdenthe FMLA'

    67.    Defendant is and was an employer as defined by the FMLA.

    68.    Plaintiffexercised or attempted !o exersise her rights under the FMLA'

     69.   Defendalt interfercd with Plaintiffs lawful er(erc,ise of her FMI-A rights.

     70.   Defendant's actions were willfuL knowing and voluntary, and othenilise done

           wittr malice and/or reckless indifference for Plaintiffs rights.

     71.   Ptaintitr was injlred dge to Defendant's willfirl violatioas of &e FMLA, to

           u&ich she is entitled to legal relief.


                               Count 6: Xll|ILA Retellefion

     72.   plaintiffre-alleges and adopts, as if fully set forlh herein, the allegatione stated

           in Pragraphs 1-34, above.

     73.   Plaintiffwas an omployee eligible for protectcd leave rrnder thc FMLA

     14.   f,refeodant is and was an e,mploycr as definod by the      FMLA'

     75.   plaintiffexsciscd or attmpted to e:rsciso hu rights         uad,er the   FMI-A-

     76.   Defemdant rctaliated against Plaintiff for exercising or       atteryting to exercise

            her EMI-A dghts.

     7j.    D,ef€odaot's agti@s were    willfu! knowins       and voluntary, aad otheflrrisc done

            with malice and/or rcckless indifferuce for Ptaintiffs rights.




                                         Page 9     of   11
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 11 of 12 PageID #:31




     7E.    Plaintiffwas injured due to Defendant's wi[ful violations of the FMLA, to

            wfrich she is entitled to legal relief.


  WIIEREI1ORE, Plaintifl reguests this Honorable Court:


            Grant a pqrnanent injunction enjoining Defendfltt ftom engaging in any

            employment practice violative of the ADA or IHRA.

        b) Declare Defemdant's conduct to be in violation of the ADA and IHRA and

            oder Defsndant to institute policies, prac'tices and prograas which provide

            equal emplopnent opportunities for individuals              d   wilich eradicae the

            ef[ects of its past and present urlaurft,rl practices;

        c) Enta judgment re,qufuing Defendail to pay back wages and back benefits

            found to bG due and owiqg at &e time of              riat   front-pan compcmsatory

            dmtagcs, including emotional distcss dr-ages, in an mount to be provd at

            tial, prmitivc   damages, liquidated drrqages, and prejudgmeot intcrpst    ttaeon;

        d) Grant Plaintiffhcr costs md an award of rsasooable attonreys' fees (including

           expert fees); and

           Award any other and furthcr relief as this Court deems just and proper.




                                         Page   l0 of   I   1
Case: 1:18-cv-05990 Document #: 6 Filed: 02/11/19 Page 12 of 12 PageID #:32




                                       JTIITYIIEMANI)

        Plaintiff   My   rquose   a   frial by jury on all tiable issucs   bsin.




  Slrrrcgerlene Cooper- Scssom  . t .- -
  Affi-};-o-J'iiffif3r.gvr^ I s Gs I oz
                                                                  0
                                                                  tr",N'l i i, r-ldolrcr5)
  PhoneNumben       zLq -6ss--1V UL




                                          Pegs 11   ofll
